

Exhibit 10


BancorpSouth, Inc.
Salary Continuation Agreement


This Agreement, which is an amendment and restatement of the Salary Continuation
Agreement (the “Agreement”) by and between BancorpSouth, Inc. (the “Company”),
and Gordon R. Lewis (the “Executive”), is entered into this 30th day of April,
2012.


WITNESSETH:


Whereas, the Agreement was originally entered into effective August 17, 1990,
between the Executive and a predecessor of the Company, Fredonia State Bank;
 
Whereas, the Company and the Executive amended the Agreement on December 30,
2008 in order to incorporate the requirements of section 409A of the Internal
Revenue Code, and Treasury Regulations promulgated thereunder, which include
restrictions on payment elections and distribution rights that were previously
available under the Agreement;
 
Whereas, the Company and the Executive desire to amend and restate the Agreement
solely to clarify the effect of those limitations under section 409A on the
rights of the Executive but do not intend to provide or deny rights or benefits
other than those that were previously awarded to Executive under the Agreement;
and
 
Whereas, it is the intent of the parties hereto that this arrangement be
considered an unfunded deferred compensation arrangement maintained primarily to
provide nonqualified deferred compensation benefits for the Executive, as a
member of a select group of management or highly compensated employees of the
Company for purposes of ERISA.


 
Now, Therefore, in consideration of the premises contained herein and the
Executive’s continued service with the Company, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree to this amendment and
restatement of the Agreement:
 
Article I
DEFINITIONS


For purposes of this Agreement, the following terms, when capitalized, shall
have the meaning set forth below unless a different meaning plainly is required
by the context.
 
1.1           Beneficiary shall mean the person(s) designated by the Executive,
in writing in such form as may be prescribed by the Committee and last received
by the Committee prior to the Executive’s death, to receive any benefit that may
be payable under this Agreement upon the Executive’s death. If no such
designation is made or if the designated Beneficiary predeceases
 
 

--------------------------------------------------------------------------------

 
the Executive, benefits due under this Agreement at the Executive’s death shall
be paid to the Executive’s surviving spouse, if any, and if none to the deceased
Executive’s estate.


1.2           Code shall mean the Internal Revenue Code of 1986, as amended.


1.3           Committee shall mean the committee that has been designated by the
board of directors of the Company to administer the Agreement. In the absence of
a specific designation by the board, the chief executive officer of the Company
shall be the Committee.


1.4           Disability means the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment, including sickness or injury, that can be expected to result
in death or can be expected to last for a continuous period of not less than 12
months.


1.5           ERISA shall mean the Employee Retirement Income Security Act of
1974, as amended.


1.6           Separation From Service means any event where the Executive
“separates from service” as described in Treasury Regulation § 1.409A-1(h).




Article II
SALARY CONTINUATION


2.1           Retirement. If the Executive is still in the employ of the Company
on July 22, 2014 (the date Executive attains age 65), or becomes Disabled during
his employment with the Company, the Company shall pay the Executive $4,000 per
month for a period of 180 months. Except as limited in Section 2.4, such
payments shall commence within 30 days after his Separation From Service. Such
retirement payments are subject to suspension as described in Section 3.3.


2.2           Disability Benefits. If the Executive becomes subject to a
Disability prior to retirement, then, commencing 90 days after the Executive
becomes subject to such Disability, the Company shall pay the Executive $4,000
per month until the month in which the Executive attains age 65.


2.3           Death Benefit.


(a)           In the event of the Executive’s death after termination of
employment with the Company, but prior to the completion of payments described
in Section 2.1, the Company shall make the remaining installment payments
described therein to the Executive’s Beneficiary.


(b)           In the event of the Executive’s death while actively employed by
the Company or while subject to a Disability, the Company shall pay the
Beneficiary $4,000 per month for 180 months, commencing within 30 days after the
Executive’s death.


 
2

--------------------------------------------------------------------------------

 
2.4           Deferred Compensation Restrictions. To the extent it is determined
that any payments under this Agreement constitute “deferred compensation” under
section 409A of the Code (upon consideration of the application of Section 6.3),
and that Executive is a “specified employee,” as such term is defined in Section
409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under section 409A of the
Code, the timing of such payments shall be delayed as follows: on the earlier of
six months and one day after Executive’s Separation From Service or the date of
Executive’s death, the Company shall (A) pay to Executive a lump sum amount
equal to the sum of the payments that Executive would otherwise have received
through the delayed payment date, and (B) commence any remaining payments in
accordance with the terms of this Agreement.


Article III
POST-RETIREMENT COVENANTS


3.1           Transition and Consulting Services. Following Separation From
Service, and as a condition to receiving payments described in Section 2.1,
Executive shall be available to the Company from time to time and shall render
to the Company such reasonable business consulting and advisory services as the
Company’s board of directors may reasonably request, provided Executive does not
have a physical or mental condition that renders him unable to provide such
services.


(a)           Executive will provide such services as an independent contractor
to the Company. The level of services shall not exceed 15 hours in a month,
shall be consistent with the Executive’s Separation From Service and will not
require Executive to be active in the day to day activities of the Company.


(b)           Executive shall be reasonably compensated for such services, as
mutually agreed by the parties, and shall be fully reimbursed for all reasonable
expenses.


3.2           Non-Competition. In consideration of the payments to be made by
the Company pursuant hereto, the Executive hereby agrees that, during his
employment by the Company and for the period during which the Executive is
receiving payments pursuant to Section 2.1 or 2.2, as applicable, he will not
(except on behalf of or with the prior written consent of the Company) act in
any similar employment capacity for any business enterprise which competes to a
substantial degree with the Company or engage in any activity involving
substantial competition with the Company.


3.3           Suspension of Payments. In the event of any breach by the
Executive of the agreements and covenants contained herein, the Company shall
direct that any unpaid balance of any payments to the Executive under this
Agreement be suspended, and shall thereupon notify the Executive of such
suspension, in writing. Thereupon, if the Company shall determine that said
breach by the Executive has continued for a period of one month following
notification of such suspension, all rights of the Executive and Beneficiaries
under this Agreement, including rights to further payments hereunder, shall
thereupon terminate.



 
3

--------------------------------------------------------------------------------

 

Article IV
FUNDING AND SOURCE OF PAYMENTS


4.1           Unfunded Arrangement.  This Agreement is maintained primarily to
provide deferred compensation for the Executive as a member of a select group of
management or highly compensated employees (within the meaning of sections
201(2), 301(a)(3), and 401(a)(1) of ERISA) and intended to be exempt from Parts
2, 3, and 4 of Title I of ERISA. The Executive and the Executive’s
Beneficiary(ies) are general unsecured creditors of the Company for the payment
of benefits under the Agreement. The benefits under the Agreement represent the
mere promise by the Company to pay such benefits. Until and except to the extent
that benefits under this Agreement are distributed to the Executive pursuant to
the terms of this Agreement, title and ownership of any assets, whether cash or
investments, which the Company may set aside or earmark to meet its obligations
hereunder, shall at all times remain in the Company and the Executive shall not
acquire, under any circumstances, any interest in any specific assets of the
Company.


Article V
CLAIMS PROCEDURE


5.1           Claims for Benefits. Claims for benefits under the Agreement shall
be made in writing to the Committee. If such claim for benefits is wholly or
partially denied, the Committee shall, within a reasonable period of time, but
no later than 90 days after receipt of the claim, notify the claimant of the
denial of the claim. Such notice of denial (i) shall be in writing, (ii) shall
be written in a manner calculated to be understood by the claimant, and (iii)
shall contain (a) the specific reason or reasons for denial of the claim, (b) a
specific reference to the pertinent provisions of the Agreement upon which the
denial is based, (c) a description of any additional material or information
necessary for the claimant to perfect the claim, along with an explanation why
such material or information is necessary, and (d) an explanation of the
Agreement’s claim review procedure.


5.2           Request for Review of Denial of Claim. Within 120 days of the
receipt by the claimant of the written notice of denial of the claim, or such
later time as shall be deemed reasonable taking into account the nature of the
benefit subject to the claim and any other attendant circumstances, or if the
claim has not been granted within a reasonable period of time, the claimant may
file a written request with the Committee that it conduct a full and fair review
of the denial of the claimant’s claim for benefits, including the conduction of
a hearing, if deemed necessary by the reviewing party. In connection with the
claimant’s appeal of the denial of his benefit, the claimant may review
pertinent documents and may submit issues and comments in writing.


5.3           Decision on Review of Denial of Claim. The Committee shall deliver
to the claimant a written decision on the claim promptly, but not later than 60
days, after the receipt of the claimant’s request for review, except that if
there are special circumstances (such as the need to hold a hearing) which
require an extension of time for processing, the aforesaid 60 day period shall
be extended to 120 days. Such decision shall (i) be written in a manner
calculated to be understood by the claimant, (ii) include specific reasons for
the decision, and (iii) contain
 
 
4

--------------------------------------------------------------------------------

 
 specific references to the pertinent provisions of the Agreement upon which the
decision is based.


Article VI
MISCELLANEOUS


6.1           Governing Law. This Agreement shall be subject to, and governed
by, the laws of the State of Mississippi, except to the extent the Mississippi
law is preempted by federal law.


6.2           Tax Withholding. The Company may withhold from any compensation
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.


6.3           Section 409A. The provisions of this Agreement shall be construed
in a manner that is consistent with the requirements of Section 409A of the Code
in order to avoid any adverse tax consequences to the Executive. It is intended
that each installment of the payments of the severance compensation described in
this Agreement, together with all other payments and benefits provided to
Executive by the Company, whether under this Agreement or otherwise, is a
separate “payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i)
and satisfies, to the greatest extent possible, the exemptions from the
application of section 409A of the Code provided under Treas. Reg. §§
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).


6.4           Void Language. In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


6.5           Rules of Construction. Wherever in this Agreement, words,
including pronouns, are used in the singular or plural, they shall be read and
construed in the plural or singular, respectively, wherever they would so apply.


6.6           Agreement Binding. This Agreement shall be binding upon the
parties hereto, their heirs, executors, administrators, successors and assigns.
The Company agrees it will not be a party to any merger, consolidation or
reorganization unless and until its obligations hereunder shall be expressly
assumed by its successor or successors. Neither Executive nor any Beneficiary
under this Agreement shall have any power or right to transfer, assign,
anticipate, hypothecate, mortgage, commute, modify or otherwise encumber in
advance any of the benefits payable hereunder nor shall any of said benefits be
subject to seizure for the payment of any debts, judgments, alimony or separate
maintenance owed by the Executive or his Beneficiary, nor be transferable by
operation of law in the event of bankruptcy, insolvency or otherwise. In the
event Executive or any Beneficiary attempts assignment, commutation,
hypothecation, transfer or disposal of the benefits hereunder, the Company’s
liabilities shall forthwith cease and terminate.


6.7           Amendment. This Agreement may be amended by the Company at any
time as required for compliance with the deferred compensation requirements of
Section 409A of the Code, or any other provision of law. Any other amendment
will be effective only with the
 
 
5

--------------------------------------------------------------------------------

 
mutual consent of the parties in a writing that is executed by the party that is
bound by the terms of the amendment.


6.8           No Contract of Employment. Nothing contained in this Agreement
shall be construed to provide an agreement or to confer on Executive any rights
of continued employment by the Company in his present or any capacity. Executive
acknowledges that his employment with the Company is at will and nothing herein
shall diminish the rights of either party to terminate the employment
relationship at any time.






[Signatures on Next Page]

 
6

--------------------------------------------------------------------------------

 



EXECUTION PAGE


In Witness Whereof, the Company has caused this instrument to be executed and
the Executive has set his hand hereto on the day and year first above written.


BANCORPSOUTH, INC.
 






By:         ___________________________________  


Title:      ___________________________________    


EXECUTIVE:






__________________________________________
 
Gordon R. Lewis
 

 
7

--------------------------------------------------------------------------------

 